—Judg*972ment unanimously affirmed. Memorandum: Defendant contends that he was deprived of his statutory right to a speedy trial. We disagree. CPL 30.30 (1) (a) requires the People to announce their readiness for trial within six months of the commencement of a criminal proceeding. This proceeding was commenced on December 29, 1993, the date on which this Court remitted the matter for a new trial (People v Rice [appeal No. 1], 199 AD2d 1054). The People announced their readiness for trial on June 20, 1994, within six months of the commencement of the proceeding, and, thus, defendant’s statutory right to a speedy trial was not violated (see, CPL 30.30 [1] [a]; see generally, People v Wilson, 188 AD2d 671, after remand 207 AD2d 849, affd 86 NY2d 753).
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.